Citation Nr: 0001052	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for rash on the feet.  

5.  Entitlement to service connection for residuals of a 
stomach wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The case returns to the Board following a remand to the RO in 
September 1996.  


FINDINGS OF FACT

1.  The evidence establishes that the veteran is diagnosed as 
having PTSD as a result of combat-related experiences in 
Vietnam and that the veteran engaged in combat with the 
enemy.  

2.  There is no competent medical evidence of a nexus between 
the veteran's left knee disorder and his period of active 
duty service.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged residuals of a head injury and his 
period of active duty service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's tinea pedis and his period of active duty 
service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's gastrointestinal disorder and his period of 
active duty service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).    

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for rash on the feet is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for residuals of a stomach wound is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

1.  Service Connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Following VA's adoption of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 & 4.126, 
the sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  If there is an unequivocal diagnosis of 
PTSD by mental heath professionals, it is presumed that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The Board must make a specific finding as to whether the 
veteran engaged in combat.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  As stated above, if VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 C.F.R. § 3.304(f).  The ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.   

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138. 

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
PTSD.  The medical evidence shows a clear diagnosis of PTSD, 
beginning with the February 1992 VA psychiatric examination 
and continuing through current VA outpatient treatment 
records.  In addition, there is medical evidence of record 
that relates the veteran's PTSD to combat experiences from 
service in Vietnam.

The remaining issue to be determined is whether there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  As discussed above, this 
criterion may be satisfied by either a finding that the 
veteran engaged in combat with the enemy or by verification 
of individual stressors.  In this case, giving the veteran 
the benefit of the doubt, the Board finds sufficient evidence 
to establish that he engaged in combat with the enemy.  See 
VAOPGCPREC 12-99 (holding that the benefit-of-the-doubt rule 
applies to determinations as to whether the veteran engaged 
in combat with the enemy).  

The veteran's service personnel records shows that he was 
attached to the 525th Quartermaster Company throughout his 
tour in Vietnam from September 1968 to September 1969. He 
served as a senior pipeline "Ptl," a quartermaster 
equipment repairman, and a wheel vehicle mechanic.  In his 
March 1997 PTSD questionnaire, the veteran related that he 
was at Buon Me Thout in April 1969 to repair a helicopter 
fuel pump when he came under attack.  Also in 1969, he 
indicated that he was in Da Lat when he and a buddy came 
under attack.  In his October 1993 statement, the veteran 
related that this attack took place on an airbase runway.  
His testimony in March 1999 essentially supports these 
claims.  In addition, he testified that he had fired back 
when attacked.  Evidence from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) indicates that the 
525th Quartermaster Company was attached to a petroleum depot 
located at Cam Ranh Bay.  Different detachments from the 
company were sent to other locations, including Buon Me Thout 
and Da Lat.  The company's history showed that in April 1969 
it suffered damages from a mortar and ground attack in April 
1969.  Records from the 155th Helicopter Assault Company 
showed that it was stationed in Buon Me Thout and sustained 
aircraft and equipment damage and some casualties from 
February to April 1969.  Given the veteran's reports and the 
supporting evidence from USASCRUR, the Board finds it likely 
that the veteran experienced the attacks described, which 
supports the conclusion that the veteran engaged in combat 
with the enemy.  Therefore, because his claimed in-service 
stressors are related to combat, and his testimony and 
statements are deemed consistent with combat, the Board finds 
that the veteran's testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 146. 

As each of the criteria has been established, the Board finds 
that the evidence supports entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.304.   
  
2.  All Other Claims

The veteran seeks entitlement to service connection for a 
left knee disorder, residuals of a head injury, rash on the 
feet, and residuals of a stomach wound.  Upon a review of the 
evidence, the Board finds that these claims are not well 
grounded.  

The first requirement of a well grounded claim is medical 
evidence of a current diagnosis.  Various VA medical records 
show a diagnosis of a left knee disorder, including patellar 
tendonitis in January 1992.  VA medical records show a 
diagnosis of tinea pedis in June 1995.  Finally, VA medical 
records show a variety of gastrointestinal complaints, as 
well as a diagnosis of gastroesophageal reflux disease (GERD) 
through October 1997.  Therefore, with respect to these 
disorders, the first requirement is met.  

The veteran claims that he suffers from a current disorder as 
a result of a head injury in service.  However, the available 
medical records show no diagnosis any residual of head 
trauma.  For example, computed tomography (CT) scans 
performed in February 1994 and September 1997 were normal.  
VA records from June 1976 indicate that the veteran underwent 
removal of a cystic lesion over the right eye.  There is no 
medical evidence of recurrence thereafter or any other 
related disability.  The veteran's claims of headaches are 
not shown in medical evidence of record.  A veteran's claim 
is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the second requirement for a well grounded 
claim, the Board observes that the veteran generally asserts 
that each claimed disorder began in service.  Such assertion 
offered in support of his claim is presumed by the Board to 
be truthful.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21. 

It is concerning the third requirement where each of the 
veteran's claims is lacking.  Initially, as to the alleged 
residuals of a head injury, service medical records reveal 
that his head was hit by a falling muffler in 1968, with no 
double vision or concussion noted.  In May 1969, he 
complained of a headache after he hit his head, X-ray films 
of the head were normal.  Presently, the record is silent for 
a head disorder.  Where there is no medical diagnosis of a 
disorder, there necessarily can be no competent medical 
evidence that relates the disorder to service.  

With respect to the left knee disorder, tinea pedis, and 
gastrointestinal problems, the Board cannot find any medical 
evidence of record that provides a nexus between the disorder 
and service.  Such evidence is required to submit a well 
grounded claim.  Epps, 126 F.3d at 1468.  

A review of the medical evidence, particularly concerning the 
left knee, shows that the veteran reported a history of left 
knee problems since Vietnam.  Records that reveal such 
reports are not sufficient to establish a well grounded 
claim.  Medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In addition, to the extent that the veteran alleges suffering 
continuous symptoms since service, the Board emphasizes that 
the provisions of 38 C.F.R. § 3.303(b) do not relieve a 
veteran of the burden of providing a medical nexus in order 
to establish a well grounded claim.  Rather, a veteran 
diagnosed with a chronic disorder must still provide a 
medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  

During the March 1999 hearing, the veteran indicated that a 
doctor related a bump on his head and headaches to the in-
service head injury.  Similarly, during the October 1999 
hearing, the veteran stated that VA doctors had related his 
left knee disorder to an injury in service.  However, such 
statements do not make his claims well grounded.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.

Finally, the Board observes that, as a lay person, the 
veteran is competent to describe his symptoms.  However, for 
matters that require medical knowledge, such as a diagnosis 
or determination of etiology, the veteran's personal opinion 
does not constitute competent medical evidence for purposes 
of establishing a well grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for any of the above-discussed disorders.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for his alleged disorders, he should submit 
competent medical evidence that shows he has each claimed 
disorder and that each disorder is in some way related to 
active duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 
Specifically, if he has not already done so, the veteran is 
free to request a copy of his service medical records for 
purposes of securing the required medical evidence.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for PTSD 
is granted.  

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for rash on the feet is 
denied.  


Entitlement to service connection for residuals of a stomach 
wound is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

